Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angelo Williams appeals the district court’s orders denying his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012) and motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. United States v. Williams, No. 2:05-cr-00066-RBS-JEB-1 (E.D. Va. Mar. 11, 2015; Mar. 25, 2015). See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010) (holding that district court does not have authority to reconsider prior order on § 3582(c)(2) motion). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.